[exhibit101formofvotingag001.jpg]
EXECUTION VERSION VOTING AGREEMENT THIS VOTING AGREEMENT, dated as of February
25, 2019 (this “Agreement”), is by and among FEDNAT HOLDING COMPANY, a Florida
corporation (“FedNat”), [*] (the “Investment Manager”) and the stockholder or
stockholders listed on the signature page hereof (collectively, the
“Stockholder”). WHEREAS, concurrently herewith, FedNat, 1347 Property Insurance
Holdings, Inc., a Delaware corporation (“PIH”), Maison Managers, Inc., a
Delaware corporation (“MM”), Maison Insurance Company, a Louisiana corporation
(“MIC”), and ClaimCor, LLC, a Florida limited liability company (“CC” and,
together with MM and MIC, each, a “Company” and, collectively, the “Companies”)
are entering into an Equity Purchase Agreement (as it may be amended or modified
from time to time, the “Purchase Agreement”) pursuant to which it is
contemplated that FedNat will purchase all of the issued and outstanding capital
stock and membership interests, as applicable, of the Companies (the
“Acquisition”); WHEREAS, as of the date hereof, the Investment Manager is the
investment manager of, and has the right to direct the voting of, [*] shares of
the issued and outstanding common stock of PIH beneficially owned by the
Stockholder (such common stock, together with any other capital stock of PIH
acquired by the Stockholder after the date hereof, whether acquired directly or
indirectly, upon the exercise of options, conversion of convertible securities,
a stock dividend or distribution, or a split-up, reverse stock split,
recapitalization, combination, reclassification or otherwise, entitled to vote
on the approval and adoption of the Purchase Agreement, being collectively
referred to herein as the “Shares”); WHEREAS, obtaining the approval of the
Acquisition by the affirmative vote of Persons holding a majority of all issued
and outstanding shares of the common stock of PIH is a condition precedent to
the consummation of the Acquisition; and WHEREAS, as an inducement to FedNat to
enter into the Purchase Agreement and incur the obligations therein, FedNat has
required that the Investment Manager and the Stockholder enter into this
Agreement. NOW, THEREFORE, in consideration of the foregoing, the mutual
covenants and agreements set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows: 1. Recitals; Definitions. The recitals set
forth above are true and correct, and incorporated into this Agreement by this
reference. Capitalized terms used in this Agreement, but not defined herein,
shall have the meanings given to those terms in the Purchase Agreement. 2.
Agreement to Vote; Restrictions on Voting and Dispositions. (a) Agreement to
Vote. The Investment Manager hereby irrevocably and unconditionally agrees that,
from the date hereof until the Expiration Time (as defined in Section 5), at any
meeting (whether annual or special and each adjourned or postponed meeting) of
PIH’s stockholders, however called, or in connection with any written consent of
PIH’s stockholders, the Investment Manager will cause the Shares to be
represented at such meeting (or otherwise cause all of the Shares to be counted
as present thereat for purposes of calculating a quorum), and vote or -1-



--------------------------------------------------------------------------------



 
[exhibit101formofvotingag002.jpg]
cause to be voted (including by written consent, if applicable) all of the
Shares, both: (i) in favor of the approval and adoption of the Purchase
Agreement and the Acquisition, including any proposal to adjourn or postpone
such meeting of PIH’s stockholders (that is not opposed by FedNat) to a later
date if there are not sufficient votes to approve and adopt the Purchase
Agreement and the Acquisition on the date on which such meeting is held; (ii)
against any Acquisition Proposal, that, if accepted and ratified by the Board of
Directors of PIH, would constitute a breach of PIH’s obligations under Section
5.03 of the Purchase Agreement; and (iii) against any other action or agreement
that results, or could reasonably be expected to result, in a material breach of
any covenant, agreement, representation or warranty or other obligation of PIH
set forth in the Purchase Agreement or any other agreement entered into by PIH,
the Companies, or any of their respective affiliates in connection with the
Transactions, or prevent, materially impair or materially delay the consummation
of the Acquisition (except in the manner permitted by the Purchase Agreement).
(b) Restrictions on Transfers. The Investment Manager and the Stockholder each
hereby agrees that, from the date hereof until the Expiration Time, neither the
Investment Manager nor the Stockholder shall, directly or indirectly, sell
(including short sales), transfer, give, pledge, grant a security interest in,
encumber, assign, grant any option for the sale of, enter into a “put equivalent
position” (as defined by Rule 16a-1(h) under the Exchange Act) or otherwise
transfer or dispose of (including by operation of law) any Shares (collectively,
“Transfer”), or enter into any agreement, arrangement or undertaking with
respect to any Transfer of any Shares, other than to any affiliate; provided
that as a condition to such Transfer with an affiliate, such affiliate shall
agree in a signed writing reasonably acceptable to FedNat to be bound by and
comply with all of the provisions of this Agreement. Any Transfer in violation
of this Agreement shall be void. 3. Transfer of Voting Rights; Inconsistent
Agreements. The Investment Manager and the Stockholder hereby agree that, prior
to the Expiration Time, neither the Investment Manager nor the Stockholder
shall, whether by grant of proxy or power of attorney, by deposit of any of the
Shares into a voting trust or similar arrangement, by agreement, contract, or
other arrangement with any Person (including, without limitation, any voting
agreement or similar arrangement), or otherwise, grant, delegate or otherwise
assign any of the Stockholder’s voting power as a stockholder of PIH, whether
directly or indirectly, in any manner that is inconsistent with the
Stockholder’s obligations under this Agreement. 4. Representations, Warranties
and Covenants of the Investment Manager and the Stockholder. (a) Representations
and Warranties. The Investment Manager and the Stockholder each represent and
warrant to FedNat as follows: (i) Capacity. Each of the Investment Manager and
the Stockholder has all requisite capacity, power and authority to enter into
and perform its obligations under this Agreement. No filing with, and no permit,
authorization, consent or approval of, a Governmental Entity is necessary on the
part of the Investment Manager or the Stockholder for the execution, delivery
and performance of this Agreement by it or the consummation by it of the
transactions and agreements contemplated hereby. (ii) Due Authorization. This
Agreement has been duly executed and delivered by the Investment Manager and the
Stockholder and the execution, delivery and performance of this Agreement by the
Investment Manager and the Stockholder and the -2-



--------------------------------------------------------------------------------



 
[exhibit101formofvotingag003.jpg]
consummation of the transactions contemplated hereby have been duly authorized
by all necessary action on the part of the Investment Manager and the
Stockholder. (iii) Binding Agreement. Assuming the due authorization, execution
and delivery of this Agreement by FedNat, this Agreement constitutes the valid
and binding agreement of the Investment Manager and the Stockholder, enforceable
against the Investment Manager and the Stockholder in accordance with its terms
(except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization, fraudulent transfer or
similar Laws affecting the enforcement of creditors’ rights generally or by
general principles of equity). (iv) Non-Contravention. Except as contemplated by
this Agreement, neither the Investment Manager nor the Stockholder is a party to
any grant of proxy or power of attorney, has not deposited any of the Shares
into a voting trust or similar arrangement, has not entered into any agreement,
contract, or other arrangement with any Person (including, without limitation,
any voting agreement or similar arrangement), or otherwise granted, delegated or
otherwise assigned any of its voting power as a stockholder of PIH, whether
directly or indirectly, in any manner that is inconsistent with the Investment
Manager and the Stockholder’s obligations under this Agreement. Neither the
execution and delivery of this Agreement by the Investment Manager and the
Stockholder nor the consummation by the Investment Manager and the Stockholder
of the transactions and agreements contemplated hereby or compliance by the
Investment Manager and the Stockholder with any of the provisions hereof shall
(X) conflict with or violate any provision of the organizational documents of
the Investment Manager or the Stockholder; (Y) result in any breach or violation
of, or constitute a default (or an event which, with notice or lapse of time or
both, would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a Lien on any property or asset of the Investment Manager or the
Stockholder pursuant to any Contract to which the Investment Manager or the
Stockholder is a party or by which the Investment Manager or the Stockholder or
any property or asset of the Investment Manager or the Stockholder is bound or
affected; or (Z) violate any Law or judgment, order, injunction, ruling or
decree of any Governmental Entity applicable to the Investment Manager or the
Stockholder or any of the Investment Manager or the Stockholder’s properties or
assets. (v) Ownership of Shares. Except for restrictions in favor of FedNat
pursuant to this Agreement, and except for such transfer restrictions of general
applicability as may be provided under the Securities Act and the “blue sky”
laws of the various States of the United States, the Stockholder is the
beneficial owner of all of the Shares, in each case free and clear of Liens, and
each of the Investment Manager and the Stockholder has the power to vote or
direct the vote with respect to the Shares. As used in this Agreement, the terms
“beneficial owner,” “beneficially own” and “beneficial ownership” shall have the
meaning set forth in Rule 13d-3 promulgated by the Securities and Exchange
Commission under the Exchange Act. No Person has any contractual or other right
or obligation to purchase or otherwise acquire any of such Shares and the
Stockholder has not assigned any rights associated with any Shares to any
Person. (vi) Absence of Litigation. As of the date hereof, there is no Action
pending or, to the knowledge of the Investment Manager or the Stockholder,
threatened, against or affecting the Investment Manager or the Stockholder
before or by any Governmental Entity, -3-



--------------------------------------------------------------------------------



 
[exhibit101formofvotingag004.jpg]
except as is not expected, and would not reasonably be expected, either
individually or in the aggregate, to impair the ability of the Investment
Manager or the Stockholder to perform the Investment Manager or the
Stockholder’s obligations hereunder in any respect. (vii) Reliance. Each of the
Investment Manager and the Stockholder understands and acknowledges that FedNat
is entering into the Purchase Agreement in reliance upon its execution and
delivery of this Agreement and the representations, warranties, covenants, and
agreements of the Investment Manager and the Stockholder contained herein.
(viii) Investment Manager. The Investment Manager serves as the investment
manager of the Stockholder and has the authority to execute this Agreement on
behalf of the Stockholder and to direct the voting of the Shares. (b) Covenants.
The Stockholder hereby further covenants and agrees as follows: (i) The
Stockholder hereby authorizes FedNat to publish and disclose in any announcement
or disclosure in connection with the Transactions, including, without
limitation, any registration statement filed with the SEC in connection with the
Transactions and any other applicable filings under the Exchange Act or the
Securities Act, the Stockholder’s identity and ownership of the Shares and the
nature of the Stockholder’s obligations under this Agreement. (ii) The
Stockholder hereby waives and agrees not to exercise any appraisal or
dissenter’s rights that may arise with respect to the Shares in connection with
the Acquisition. (iii) The Stockholder covenants and agrees, until the
Expiration Time, to promptly notify FedNat of: (A) any fact, event, or
circumstance that would constitute a breach of any of the representations,
warranties, covenants, or other agreements of Stockholder in this Agreement; and
(B) the receipt by the Stockholder of any notice or other communication from any
Person alleging that the consent of such Person is or may be required in
connection with this Agreement. 5. Termination. Other than Section 5 and Section
6, all of which shall survive any termination of this Agreement, this Agreement
and all obligations of the Stockholder hereunder will automatically terminate
and cease to be of any further force and effect upon the earlier to occur of:
(a) the Closing; and (b) the termination of the Purchase Agreement in accordance
with its terms (such earlier time, the “Expiration Time”). Notwithstanding the
foregoing provisions of this Section 5, nothing herein shall relieve any party
hereto from liability for any breach of this Agreement prior to any such
termination. 6. Miscellaneous. (a) Expenses. All expenses incurred in connection
with this Agreement and the transactions contemplated by this Agreement shall be
paid by the party incurring such expenses. (b) Notices. All notices, demands and
other communications to be given or delivered under or by reason of the
provisions of this Agreement shall be in writing and shall be deemed to have
been given: (i) if personally delivered, on the date of delivery; (ii) if
delivered by express courier service of national standing (with charges
prepaid), on the Business Day following the date of -4-



--------------------------------------------------------------------------------



 
[exhibit101formofvotingag005.jpg]
delivery to such courier service; (iii) if deposited in the United States mail,
first-class postage prepaid, on the fifth (5th) Business Day following the date
of such deposit; or (iv) if delivered by email transmission, on the date of such
transmission, provided, that confirmation of such transmission is received
within one (1) Business Day. All notices, demands and other communications
hereunder shall be delivered as set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice: If to FedNat, to: FedNat Holding Company 14050 NW 14th Street, Suite 180
Sunrise, FL 33323 Attention: Michael H. Braun, CEO and President E-Mail:
mbraun@fednat.com with a copy (which shall not constitute notice) to: Nelson
Mullins Broad and Cassel 2 S. Biscayne Boulevard, Suite 2100 Miami, FL 33131
Attention: Nina S. Gordon, Esq. E-Mail: nina.gordon@nelsonmullins.com If to the
Stockholder, to: c/o 1347 Property Insurance Holdings, Inc. 1511 N. Westshore
Blvd., Suite 870 Tampa, FL 33607 Attention: D. Kyle Cerminara E-Mail:
kyle@fundamentalglobal.com with a copy (which shall not constitute notice) to:
Thompson Hine LLP 3900 Key Center 127 Public Square Cleveland, OH 44114
Attention: Derek D. Bork, Esq. email: derek.bork@thompsonhine.com If to the
Investment Manager, to: c/o 1347 Property Insurance Holdings, Inc. 1511 N.
Westshore Blvd., Suite 870 Tampa, FL 33607 Attention: D. Kyle Cerminara E-Mail:
kyle@fundamentalglobal.com with a copy (which shall not constitute notice) to:
-5-



--------------------------------------------------------------------------------



 
[exhibit101formofvotingag006.jpg]
Thompson Hine LLP 3900 Key Center 127 Public Square Cleveland, OH 44114
Attention: Derek D. Bork, Esq. email: derek.bork@thompsonhine.com (c)
Amendments, Waivers, Etc. This Agreement may not be amended, changed,
supplemented, waived or otherwise modified or terminated except by an instrument
in writing signed by FedNat and the Stockholder. (d) Successors and Assigns. No
party may assign any of its rights or delegate any of its obligations under this
Agreement without the prior written consent of the other party. Subject to the
preceding sentence, this Agreement shall be binding upon and shall inure to the
benefit of and be enforceable by the parties and their respective successors and
assigns, including without limitation any corporate successor by merger or
otherwise. (e) Third Party Beneficiaries. Nothing expressed or referred to in
this Agreement will be construed to give any Person, other than the parties to
this Agreement and their respective successors and permitted assigns, any legal
or equitable right, remedy or claim under or with respect to this Agreement or
any provision of this Agreement. (f) No Partnership, Agency, or Joint Venture.
This Agreement is intended to create, and creates, a contractual relationship
and is not intended to create, and does not create, any agency, partnership,
joint venture or any like relationship between the parties hereto. (g) Further
Assurances; Ownership. From time to time prior to the Expiration Time at the
request of FedNat, and without further consideration, the Stockholder shall
execute and deliver or cause to be executed and delivered such additional
documents and instruments and take all such further action as may be reasonably
necessary or desirable to carry out and fully effectuate the actions required by
it under this Agreement. (h) No Group. Nothing in this Agreement shall be
interpreted as creating or forming a “group” with any Person, including FedNat,
for purposes of Rule 13d-5(b)(1) of the Exchange Act or any other similar
provision of applicable Law or of conferring upon FedNat beneficial ownership of
any Shares. (i) Entire Agreement. This Agreement and the Purchase Agreement
collectively embody the entire agreement and understanding among the parties
hereto relating to the subject matter hereof and supersedes all other prior
agreements, understandings, representations and warranties, both written and
oral, among the parties, with respect to the subject matter hereof. The
effectiveness of this Agreement shall be conditioned upon the execution and
delivery of the Purchase Agreement by all of the parties thereto. (j) Capacity
as Stockholder. This Agreement shall apply to the Stockholder solely in its
capacity as a stockholder of PIH, and it shall not apply in any manner to the
Stockholder or any of its Affiliates in any capacity as a director, officer or
employee of PIH or any of the Companies or in any other capacity, and shall not
limit or affect any actions taken by the Stockholder in any such other capacity.
-6-



--------------------------------------------------------------------------------



 
[exhibit101formofvotingag007.jpg]
(k) Severability. The provisions of this Agreement shall be deemed severable,
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application thereof to any Person or any circumstance, is
determined by a court of competent jurisdiction to be invalid or unenforceable,
(i) a suitable and equitable provision shall be substituted therefor in order to
carry out, so far as may be valid and enforceable, the intent and purpose of
such invalid or unenforceable provision and (ii) the remainder of this Agreement
and the application of such provision to other Persons or circumstances shall
not be affected by such invalidity or unenforceability. (l) Specific
Performance. The parties agree that irreparable damage for which monetary
damages, even if available, would not be an adequate remedy, would occur in the
event that the parties hereto do not perform the provisions of this Agreement in
accordance with its specified terms or otherwise breach such provisions. The
parties acknowledge and agree that prior to the valid termination of this
Agreement in accordance with Section 5, the parties hereto shall be entitled, in
addition to any other remedy to which they are entitled under this Agreement, to
an injunction, specific performance and other equitable relief to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in the Chosen Courts (as defined below). Without limiting the foregoing,
each of the parties agrees that it will not oppose the granting of an
injunction, specific performance and other equitable relief on the basis that
(i) there is adequate remedy at law or (ii) an award of specific performance is
not an appropriate remedy for any reason at law or in equity. Any party seeking
an order or injunction to prevent breaches and to enforce specifically the terms
and provisions of this Agreement in accordance with this Section 6(l) shall not
be required to provide any bond or other security in connection with any such
order or injunction. (m) No Waiver. The failure of any party to this Agreement
to assert any of its rights under this Agreement or otherwise shall not
constitute a waiver of such rights or any of its rights with respect to any
other matter relating to this Agreement. (n) Governing Law. This Agreement and
all Actions (whether at law, in contract or in tort) that may be based upon,
arise out of or relate to this Agreement, or the negotiation, execution or
performance hereof, shall be governed by and construed in accordance with the
laws of the State of Delaware without regard to principles of conflicts of law.
(o) Submission to Jurisdiction. Each party hereto agrees that it shall bring any
Action between the parties arising out of or related to this Agreement or the
transactions contained in or contemplated by this Agreement exclusively in the
United States District Court for the District of Delaware or another court
sitting in the State of Delaware (the “Chosen Courts”), and with respect to any
such Action (i) irrevocably submits to the exclusive jurisdiction of the Chosen
Courts, (ii) waives any objection to laying venue in any such Action in the
Chosen Courts, (iii) waives any objection that the Chosen Courts are an
inconvenient forum or do not have jurisdiction over any party hereto and (iv)
agrees that service of process upon such party in any such Action shall be
effective if notice is given in accordance with Section 6(b). (p) Waiver of Jury
Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION -7-



--------------------------------------------------------------------------------



 
[exhibit101formofvotingag008.jpg]
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY AND (IV) EACH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 6(P). (q) Construction. The parties have participated jointly in
negotiating and drafting this Agreement. In the event that an ambiguity or a
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement. Where a reference in this Agreement is made to a
Section or Exhibit, such reference shall be to a Section of or Exhibit to this
Agreement unless otherwise indicated. Whenever the words “include,” “includes”
or “including” are used in this Agreement, they shall be deemed to be followed
by the words “without limitation.” The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
word “or” shall be deemed to mean “and/or.” Terms defined in the text of this
Agreement as having a particular meaning have such meaning throughout this
Agreement, except as otherwise indicated in this Agreement. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such term. Any statute or Contract defined or referred to herein or
in any agreement, instrument, exhibit or schedule that is referred to or defined
herein means such statute or Contract as from time to time amended, modified or
supplemented, including by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein. (r)
Name, Captions, Gender. Section headings of this Agreement are for convenience
of reference only, do not constitute part of this Agreement and shall not be
deemed to limit or otherwise affect any of the provisions hereof. (s)
Counterparts. This Agreement and any signed agreement or instrument entered into
in connection with this Agreement, and any amendments or waivers hereto or
thereto, to the extent signed and delivered by means of a facsimile machine or
by e-mail delivery of a “.pdf” format data file, shall be treated in all manner
and respects as an original agreement or instrument and shall be considered to
have the same binding legal effect as if it were the original signed version
thereof delivered in person. No party hereto or to any such agreement or
instrument shall raise the use of a facsimile machine or e-mail delivery of a
“.pdf” format data file to deliver a signature to this Agreement or any
amendment or consent hereto or thereto or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of a
facsimile machine or e-mail delivery of a “.pdf” format data file as a defense
to the formation of a contract and each party hereto forever waives any such
defense. [Remainder of Page Intentionally Blank. Signature Page Follows.] -8-



--------------------------------------------------------------------------------



 
[exhibit101formofvotingag009.jpg]
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date and year first written above. FEDNAT: FEDNAT HOLDING
COMPANY, a Florida corporation By: /s/ Michael H. Braun Name: Michael H. Braun
Title: Chief Executive Officer [INVESTMENT MANAGER: [Investment Manager] By:
Name: Title: STOCKHOLDER: [Stockholder] By: Name: Title: [End of Agreement.]
SIGNATURE PAGE TO VOTING AGREEMENT



--------------------------------------------------------------------------------



 